DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 20, 22 are currently pending.
Response to Amendment
The amendment filed on 01/06/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 10/13/2020
The examiner modified the rejection below to address claim amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 20, 22  are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2013/0074902), and further in view of Hwang et al (PG Pub 20160013334) Nakamura (PG Pub 20080053511), herein after Taira I.
Regarding claim 20 and 22, Taira I teaches  solar module comprising: a plurality of solar cells (10); and a plurality of wiring members (11) connecting adjacent solar cells of the plurality of solar cells (Fig. 1-2), wherein; each of the plurality of solar cells includes: a photoelectric conversion layer [0043]; and a plurality of collecting electrodes (22) disposed on a surface of the photoelectric conversion layer (Fig. 2-3), each electrode of the plurality of collecting electrodes extending in a first direction (x, Fig. 2), the plurality of wiring members extend in a second direction intersecting the first direction (y, Fig. 2) and are arranged in the first direction, each of the plurality of collecting electrodes has overlapped regions which are sandwiched between the plurality of wiring members and the photoelectric conversion layer (under 22a, Fig. 2). Also, Taira I teaches the plurality wiring members includes a first wiring member and a third wiring member, the first wiring member is one of two outermost wiring members of the plurality of wiring members, the third wiring member is the other of the two outermost wiring members of the plurality of wiring members [fig 2]. Taira I teaches the claimed limitation, but Taira I does not teach the second wiring member as claimed.
Hwang et al teaches a solar module comprising plurality wirings extending in the second direction [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add one more wiring such that there is one more wiring in between first and third wiring of Taira I since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

    PNG
    media_image1.png
    535
    798
    media_image1.png
    Greyscale

Modified Taira I teaches:
each of the plurality of collecting electrodes has overlapped regions which are sandwiched between the plurality of wiring members and the photoelectric conversion layer, the overlapped regions of each of the plurality of collecting electrodes include a first region and a second region, the first region is an entire region where the first wiring member and one of the plurality of collecting electrodes overlap and contact each other via the solder, the second region is an 
Modified Taira I Taira I teaches plurality of auxiliary electrode (conductive adhesive 12) disposed to intersect the one of the plurality of collecting electrode over the first region [fig 2 3 4] and no auxiliary electrodes are provided in the second region where the auxiliary electrode 12, but modified Taira I does not teach the dimension of the auxiliary electrodes claimed.
Hwang et al teaches a solar cell comprising finger electrode and wiring 1125 where there are plurality of pads 114 which are considered to be the auxiliary electrode and disposed in the first region and intersect the one of the plurality of collecting electrodes over the first region. Also, each of the plurality of auxiliary electrodes is longer than a width of the collecting electrode and shorter than an interval between adjacent collecting electrodes [fig 19].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified the auxiliary electrodes of modified Taira I to have the same size of Hwang et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Modified Taira I teaches the wiring as set forth above, but modified Taira I does not teach a surface of each of the plurality of wiring members being coated with solder.
Nakamura teaches a solar cell comprising wiring member having coated surface with solder [para 161].

As for combination, each of the plurality of collecting electrodes is connected to the plurality of wiring members via the solder.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teach the claimed amendment.
The examiner respectfully disagrees. Modified Taira I teaches auxiliary electrode 12 which is not provided in the second region as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/UYEN M TRAN/Primary Examiner, Art Unit 1726